UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 11, 2010 Date of Report (Date of earliest event reported) Congoleum Corporation (Exact name of registrant as specified in its charter) Delaware 01-13612 02-0398678 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 3500 Quakerbridge Road P.O. Box 3127 Mercerville, NJ 08619-0127 (Address of principal executive offices and Zip Code) 609-584-3000 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act(17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On March 11, 2010,Congoleum Corporation, a Delaware corporation, issued a press release announcing its financial results for the three and twelve months ended December 31, 2009.The text of the press release is filed herewith as Exhibit 99.1, and incorporated herein by reference. ITEM 9.01Financial Statements and Exhibits Exhibit No. Description Press release, dated March 11, 2010 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 11, 2010 Congoleum Corporation By: /s/ Howard N. Feist III Name: Howard N. Feist III Title: Chief Financial Officer
